Exhibit 10.3

 

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of October 22, 2015 (the
“Effective Date”) by and between Clean Diesel Technologies, Inc., a Delaware
corporation (“CDTI” or the “Company”), and Matthew Beale (“Executive”).

 

WHEREAS, CDTI and Executive desire to enter into an agreement setting forth the
terms and conditions of Executive’s employment with CDTI;

 

NOW THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                      Employment.

 

CDTI employs Executive, and Executive hereby accepts employment with CDTI, upon
the terms and conditions set forth in this Agreement for the period beginning on
the Effective Date and ending on October 22, 2018. This Agreement supersedes and
replaces any other employment or consulting agreement between Executive and
CDTI.

 

2.                                      Position and Duties.

 

(a)       Executive shall serve as Chief Executive Officer of CDTI and shall
have the normal duties, responsibilities and authority of such position, subject
to the power of the Board of Directors of CDTI (“Board”) to expand or limit such
duties, responsibilities and authority.

 

(b)      Executive shall report to the Board.  Executive shall devote
Executive’s best efforts and all of Executive’s business time and attention
(except for permitted vacation periods, reasonable periods of illness or other
incapacity) to the business and affairs of CDTI.  Executive shall perform
Executive’s duties and responsibilities hereunder to the best of Executive’s
abilities in a diligent, trustworthy, businesslike and efficient manner.

 

(c)       Executive will be subject to, and will comply with, the policies,
standards and procedures generally applicable to senior management employees of
CDTI from time to time.

 

3.                                      Compensation and Benefits.

 

(a)       Base Salary.  Executive will receive an annual base salary of $325,000
per year, effective as of the Effective Date, less applicable payroll
withholdings and payable in accordance with CDTI’s normal payroll practices. 
This salary shall be subject to annual review by CDTI in accordance with its
general policies as in effect from time to time.

 

(b)      Annual Bonus.  Executive shall be eligible to receive an annual bonus
based on CDTI’s achievement of financial objectives established by the Board and
the Executive’s achievement of agreed-to personal business objectives. The
amount of any Annual Bonus will be based upon the degree to which such
objectives are met, and will vary from 0% of Base Salary to a maximum of 119% of
Base Salary with a target of 70% of Base Salary and with

 

1

--------------------------------------------------------------------------------


 

payout at the discretion of the Board. The Annual Bonus will be prorated based
on the number of days Executive is employed during a calendar year.  The bonus
with respect to any calendar year shall be paid no later than 45 days from the
date on which audited financial statements covering such calendar year are filed
on Form 10-K.

 

(c)       Equity Incentive.  Within thirty (30) days of the Effective Date, CDTi
shall issue to Executive an equity award of 500,000 non-qualified stock options.
The vesting schedule for this equity award shall be 250,000 options (50%)
vesting on March 31, 2016 and the remaining 250,000 options (50%) vesting on
December 31, 2016. This equity award shall be issued under and governed by the
terms of CDTI’s Amended and Restated Stock Incentive Plan (the “Plan”) and,
including equity awards of stock options, shall be issued at 100% of the closing
fair market value on the date of grant. All of Executive’s unvested stock
options will vest immediately upon Executive’s Termination Without Cause or
Resignation for Good Reason concurrent with or subsequent to a Change in
Control. “Change in Control” means a change in ownership or control of CDTI
effected through any of the following transactions:

 

(i)                                  A merger, consolidation or other
reorganization, unless securities representing more than fifty-one percent (51%)
of the total combined voting power of the voting securities of the successor
company are immediately thereafter beneficially owned, directly or indirectly,
by the persons who beneficially owned CDTI’s outstanding voting securities
immediately prior to such transaction; or

 

(ii)                              A sale, transfer or other disposition of all
or substantially all of CDTI’s assets in liquidation or dissolution of CDTI; or

 

(iii)                          The acquisition, directly or indirectly by any
person or related group of persons (other than CDTI or a person that directly or
indirectly controls, is controlled by, or is under common control with, CDTI),
of beneficial ownership of securities possessing more than fifty-one percent
(51%) of the total combined voting power of CDTI’s outstanding securities
pursuant to a transfer of the then issued and outstanding voting securities of
CDTI by one or more of CDTI’s shareholders; or

 

(iv)                          During any period of two (2) consecutive years,
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director of the Board subsequent to
the date of adoption of this Plan whose election, or a nomination for election
by CDTI’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of any individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Board, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Securities Exchange Act of 1934.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the legal jurisdiction of the
Corporation’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Corporation’s
securities immediately before such transaction. In the event of any conflict
between the terms of this Agreement and the terms of the Plan or the agreement
evidencing the

 

2

--------------------------------------------------------------------------------


 

Option, including without limitation vesting terms or the definition of “Cause,”
the terms of this Agreement shall govern.

 

(d)     Fringe Benefits.  Executive shall be entitled to participate in all of
CDTI’s employee benefit programs for which CDTI employees are generally
eligible, subject to the terms and conditions of such programs.  Those programs
currently include group medical, dental and vision insurance; 401(k) plan; life
insurance; short-term and long-term disability insurance; and paid vacation and
sick leave.  All benefits are subject to change at the sole discretion of the
Board and/or CDTI.

 

(i)                                  Executive shall be entitled to four
(4) weeks of vacation per year, with a maximum accrual of eight (8) weeks. Such
vacation time shall accrue and will be paid out upon termination of employment
subject to customary payroll withholding in accordance with CDTI’s general
practices.

 

(ii)                              CDTi will pay Executive a temporary housing
allowance of $3,000 per month for the cost of maintaining a temporary residence
in the Oxnard, CA area for twelve (12) months from the Effective Date. All such
reimbursements will be credited against any relocation expenses for Executive
that CDTi agrees to cover in the future. Executive acknowledges that payments
made under this paragraph 3(d)(ii)  may be taxable income to Executive.

 

(e)       Reimbursement of Business Expenses.  CDTI shall reimburse Executive
for all reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement which are consistent with CDTI’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to CDTI’s requirements with respect to
reporting and documentation of such expenses.  Such reimbursements shall be
payable in accordance with CDTI’s general reimbursement practices.
Notwithstanding the foregoing, any reimbursement of expenses or in-kind benefit
Executive is entitled to receive shall, to the extent subject to Section 409A of
the Internal Revenue Code, be subject to the following: (x) such reimbursements
shall be paid no later than the last day of Executive’s taxable year following
the taxable year in which the expense was incurred, (y) the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
taxable year of Executive shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Executive, and (z) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

4.                                      Termination.

 

(a)       Employment At-Will and Termination.  Executive’s employment with CDTI
will be “at will” (i.e., either Executive or CDTI may terminate Executive’s
employment at any time for any reason, with or without Cause).  Executive’s
employment and this Agreement may be terminated as follows:

 

(i)                                  Either party may terminate this Agreement
and Executive’s employment for any reason upon thirty (30) days’ written notice
to the other party that this Agreement is being terminated;

 

3

--------------------------------------------------------------------------------


 

(ii)                              The parties may terminate this Agreement and
Executive’s employment for any reason without notice upon mutual written
agreement of the parties;

 

(iii)                          CDTI may terminate Executive’s employment and
this Agreement immediately upon written notice to Executive at any time that the
Board has determined that there is Cause for such termination.  For purposes of
this Agreement, “Cause” shall mean Executive’s (A) gross negligence or severe or
continued misconduct in the performance of Executive’s material duties;
(B) commission of or pleas of “guilty” or “no contest” to a felony offense or
commission of any unlawful or criminal act which would be detrimental to the
reputation or character of CDTI; (C) participation in fraud or an act of
dishonesty against CDTI; (D) intentional material damage to or misappropriation
of CDTI property; material breach of company policies or regulations, or
(E) material breach of this Agreement that is not cured to CDTI’s reasonable
satisfaction within five (5) days after written notice thereof to Executive
(provided that any such breach which is not capable of cure, shall immediately
constitute “Cause”);

 

(iv)                          This Agreement shall terminate immediately upon
Executive’s death or Disability.  “Disability” means Executive’s physical or
mental incapacity to perform a substantial portion of his duties and
responsibilities for any period or periods which, in the aggregate, total 90 or
more calendar days within any 12-month period; or

 

(v)                              Executive may resign for Good Reason.  For
purposes of this Agreement, Executive will have Good Reason to terminate
Executive’s employment with CDTI upon the occurrence of any of the following: 
(A) a material diminution in the nature or scope of Executive’s
responsibilities, duties or authority; (B) CDTI’s requirement that Executive be
based at any location more than 50 miles from CDTI’s office locations in Oxnard,
CA or Markham, ON; (C) any other action or inaction that constitutes a material
breach by CDTI of this Agreement; or (D) a material diminution in Executive’s
Base Salary unless such reduction is part of an across-the-board reduction for
the Chief Executive Officer and his/her direct reports (except that an
across-the-board reduction resulting in the diminution in Executive’s Base
Salary due to or within six (6) months of a Change in Control is excluded and
still constitutes Good Reason). Executive may not resign for Good Reason unless
(A) Executive provides written notice of Executive’s intent to resign to the
Board and of the occurrence of a condition constituting Good Reason for
resignation under this paragraph within ninety (90) days of the initial
existence of such, (B) CDTI has not remedied the alleged violation(s) within
thirty (30) days of receipt of such written notice, and (C) Executive’s
employment terminates no later than one hundred twenty (120) days following the
initial existence of such condition.  For purposes of this paragraph written
notice must include a detailed description of the facts and circumstances of the
violation allegedly constituting Good Reason and such notice must be given in
accordance with applicable CDTI policy, or in the absence of such policy, to the
Chair of the Board or the General Counsel of CDTI.

 

(b)      Payments Upon Termination.  Upon termination of Executive’s employment
for any reason, Executive shall be entitled to receive any salary and benefits
that are accrued and unpaid as of the date of termination.

 

4

--------------------------------------------------------------------------------


 

(i)                                  Termination for Cause or Resignation.  If
Executive resigns Executive’s employment for any reason other than for Good
Reason pursuant to Paragraph 4(a)(v) above, is terminated by CDTI or the Board
for Cause pursuant to Paragraph 4(a)(iii), or is terminated by mutual agreement
of the parties pursuant to Paragraph 4(a)(ii) above, all compensation and
benefits will cease immediately and Executive will receive none of the Severance
Benefits (as defined below) or any other severance pay.

 

(ii)                              Termination Without Cause or Executive’s
Resignation for Good Reason.  If Executive resigns for Good Reason under
Paragraph 4(a)(v) above or Executive’s employment with CDTI is terminated by
CDTI for any reason other than for Cause (and not as a result of Executive’s
death or Disability) or Disability or by mutual agreement of the parties
pursuant to Paragraph 4(a)(ii) above, subject to Paragraph 4(c) below, Executive
will receive the following compensation (“Severance Benefits”):

 

(A)              an amount equal to twelve (12) months of Executive’s current
base salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)            for a period of twelve (12) months following Executive’s
termination date, Company payment of continuation coverage under COBRA (section
4980 of the Internal Revenue Code of 1986) of Executive’s medical, dental and
vision coverage under the Company’s group health plan as in effect immediately
before Executive’s termination, after which Executive may elect continuation
coverage at his own expense under COBRA and the California Continuation Benefits
Replacement Act (“Cal-COBRA”); provided, however, that such extended
Company-paid coverage will only be provided to the extent that it is not
determined by the Company to be discriminatory under section 105(h) of the Code
or under any other section of the Code or other applicable law.  If the
extension of such Company-paid coverage is determined by the Company to be
discriminatory under section 105(h) of the Code or other applicable law,
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying the COBRA premiums for such continuation coverage, the
Company, in its sole discretion, may elect to instead pay Executive on the first
day of each month of any remaining portion of such twelve-month period, a fully
taxable cash payment equal, on an after-tax basis, to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), for the remainder of such period.  Executive may, but is
not obligated to, use such Special Severance Payment toward the cost of COBRA
premiums; and

 

5

--------------------------------------------------------------------------------


 

(C)             an amount equal to a prorated portion (based on the number of
full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later than 45 days from the date on which audited financial
statements covering such calendar year are filed on Form 10-K.

 

(iii)                          Disability.  If Executive’s employment is
terminated due to Disability, subject to Paragraph 4(c) below, Executive will
receive the following compensation (“Severance Benefits”):

 

(A)              an amount equal to six (6) months of Executive’s current base
salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)               for the period of six (6) months following Executive’s
termination date, Company payment of continuing coverage under COBRA of medical,
dental and vision coverage under the Company’s group health plan in effect
immediately before Executive’s termination, after which Executive may elect
continuation coverage at his own expense under COBRA (and Cal-COBRA; provided,
however, that such Company-paid extended coverage will only be provided to the
extent that it is not determined by the Company to be discriminatory under
section 105(h) of the Code or under any other section of the Code or other
applicable law.  If the extension of such Company-paid coverage is determined by
the Company to be discriminatory under section 105(h) of the Code or other
applicable law, (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying the COBRA premiums for such
continuation coverage, the Company, in its sole discretion, may elect to instead
pay Executive on the first day of each month of any remaining portion of such
six-month period, a fully taxable cash payment equal, on an after-tax basis, to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of such period. 
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums; and

 

(C)             an amount equal to a prorated portion (based on the number of
full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination

 

6

--------------------------------------------------------------------------------


 

occurs calculated and payable pursuant to the terms of the applicable bonus
program in effect as determined by the Board; provided, however, that such
payment shall be made to the Executive no later than 45 days from the date on
which audited financial statements covering such calendar year are filed on
Form 10-K.

 

(D)              Notwithstanding the foregoing, any benefits that Executive
shall become entitled to receive under CDTI’s long-term disability insurance
program as it may from time to time be in effect shall reduce the Severance
Benefits payable under this Paragraph 4(b)(ii).

 

(c)       Release and Commencement of Severance Benefits.  As a condition of
receiving any Severance Benefits under this Paragraph 4, Executive is required
to sign (and not revoke) a Severance Agreement and Release of All Claims
(“Release”) against CDTI and related entities and individuals, in a form to be
provided by CDTI, within 45 days after his termination date.  Payment of
Severance Benefits shall not commence until after the time for revocation of the
Release has expired (if the period for signing and not revoking the Release
begins in one taxable year for the Executive and ends in the subsequent taxable
year, the payment of any Severance Benefits will begin in the second taxable
year).

 

(d)     409A.  The parties intend that the Severance Benefits provided under
this Agreement will be deemed not to be deferred compensation subject to section
409A of the Code (“section 409A”) to the maximum extent provided in the
exceptions provided in the Treasury Regulations for short term deferrals
(section 1.409A-1(b)(4)) and separation pay plans (section 1.409A-1(b)(9)).  All
Severance Benefits shall be paid within the period ending no later than the last
day of the second taxable year of the Executive following the taxable year in
which the Executive’s separation from service occurs, in conformance with
section 1.409A-1(b)(9) of the Treasury Regulations.  To the extent that the
payment of any amount under this Paragraph 4 constitutes deferred compensation,
any payment or benefit due upon Executive’s termination of employment will only
be paid or provided to Executive once Executive’s termination qualifies as a
“separation from service” under section 409A.  If Executive is a “specified
employee” within the meaning of section 409A, any such payment scheduled to
occur during the first six (6) months following Executive’s separation from
service shall not be paid until the earlier of the date of Executive’s death or
the first regularly scheduled payroll date following the six (6) month
anniversary date of such separation from service and shall include payment of
any amount that was otherwise scheduled to be paid prior thereto. It is the
intent of the Company and Executive that any right of Executive to receive
installment payments hereunder shall, for all purposes of Section 409A, be
treated as a right to a series of separate payments. While the Company intends
that income provided to Executive pursuant to this Agreement will not be subject
to taxation under Section 409A, the Company does not guarantee any particular
tax effect for income provided to Executive pursuant to this Agreement.  In any
event, except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Executive pursuant to this Agreement.

 

7

--------------------------------------------------------------------------------


 

(e)       Return of Property.  Upon termination of Executive’s employment or
whenever requested by CDTI, Executive will immediately return all CDTI property,
tangible or (where returnable) intangible, in Executive’s possession.

 

(f)        Upon termination of Executive’s employment with CDTI for any reason,
Executive shall promptly resign from any position as an officer, director or
fiduciary of CDTI.

 

5.                                      Protection of Confidential Information.

 

(a)       Executive acknowledges that in connection with his employment with
CDTI, he will be given access to or will obtain Confidential Information (as
defined below) with respect to CDTI’s business and employees.  Executive will
use the Confidential Information only to carry out Executive’s job duties under
this Agreement.  Executive will hold this information strictly confidential and
will not use or disclose it, except in performance of Executive’s obligations to
CDTI, without CDTI’s express written consent.  Executive’s obligation to
maintain the confidentiality of the Confidential Information of CDTI and to
refrain from using such information for any improper purpose will continue
during Executive’s employment with CDTI and at all times thereafter, unless and
to the extent that such Confidential Information (i) was otherwise available to
Executive from a source other than CDTI, (ii) becomes generally known to, and
available for use by, the public other than as a result of the acts or omissions
of the Executive in contravention of this Paragraph 5, or (iii) is required to
be disclosed by applicable law, court order or other legal process.

 

(b)      Executive shall deliver to CDTI at the termination of his employment,
or at any other time CDTI may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of CDTI which Executive may then possess or have
under Executive’s control.

 

(c)       “Confidential Information” includes but is not limited to the
following:  (i) trade secrets, ideas, processes, formulas, data, programs, other
works of authorship, knowhow, improvements, discoveries, developments, designs
and techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices, costs, supplies, customers and
information regarding the skills and compensation of other employees, directors
or consultants of CDTI or any Affiliate; (iii) confidential marketing
information (including without limitation marketing strategies, customer or
client names and requirements for product and services, prices, margins and
costs); and (iv) other confidential business information of CDTI or any
Affiliate.  For purposes of this Agreement, “Affiliate” means any trade or
business under common control with CDTI, as that term is defined in sections
414(b) and 414(c) of the Code.

 

6.                                      Protection of Intellectual Property.

 

Executive agrees that all inventions, innovations, improvements, developments,
methods, techniques, processes, algorithms, data, databases, designs, analyses,
drawings, reports, and all similar or related information, all software,
copyrights, and other works of authorship, all other intellectual property or
proprietary rights (including any patents, registrations or similar rights that
may issue from the foregoing), and all tangible embodiments of any of the
foregoing (in any form

 

8

--------------------------------------------------------------------------------


 

or medium, whether now known or hereafter existing), which relate to CDTI’s or
any Affiliate’s actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed,
contributed to, or made by Executive while employed by CDTI or any Affiliate
thereof (collectively, “Work Product”), belong to and are the property of CDTI
or such Affiliate, as applicable, and Executive hereby assigns to CDTI or such
Affiliate, as applicable, any right, title and interest Executive may have in
and to the Work Product, free and clear of any claims for compensation or
restrictions on the use or ownership thereof.  Executive will promptly disclose
such Work Product to CDTI and perform all actions reasonably requested by CDTI
(whether during or after his employment) to establish, record, perfect and
otherwise confirm such ownership, and protect, maintain and enforce CDTI’s and
the Affiliate’s rights, as applicable, in such Work Product (including, without
limitation, by executing assignments, consents, powers of attorney, and other
instruments and providing affidavits and testifying in any proceeding).

 

7.                                          Post-Employment Covenants.

 

(a)       Non-Solicitation of Employees.  For a period of two (2) years
following termination of Executive’s employment with CDTI, Executive shall not
knowingly solicit or encourage, directly or indirectly, in person or through
others, any employee of the Company whom Executive worked with at the Company or
any Affiliate to terminate his or her relationship with the Company or its
Affiliate or to alter his or her relationship with the Company to the Company’s
detriment; provided, however, that generalized advertisement of employment
opportunities including in trade or industry publications (not focused
specifically on or directed in any way at the employees or an employee of CDTI)
shall not be deemed to cause a breach of this Paragraph 7(a).

 

(b)      Non-Solicitation of Customers. For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit, divert or take away, or attempt to solicit, divert or take away, any
person, firm or company that was, at any time during the period of twelve (12)
months preceding the termination of Executive’s employment, a client of CDTI and
with whom during that twelve (12) month period Executive had business dealings
on behalf of CDTI or any Affiliate, for the purpose of selling or providing a
product or service that competes with or displaces a product or service of CDTI
that Executive had some material involvement in or received Confidential
Information about while employed by CDTI.

 

(c)       If, at the time of enforcement of this Paragraph 7, a court of
competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing with respect to (i) any part of
the time period covered by these covenants, (ii) any activity covered by these
covenants, or (iii) any other aspect of these covenants, any adverse
determination will be implemented as narrowly as possible and will not affect
these covenants with respect to any other time period, activity or other aspect
covered by these covenants.

 

(d)     Enforcement.  Each of the parties acknowledges that (i) the covenants
and restrictions contained in this Paragraph 7, and the protections for
Confidential Information and Work Product under Paragraphs 5 and 6, are
necessary, fundamental and required for the protection and continued conduct of
CDTI’s business, (ii) such covenants and restrictions

 

9

--------------------------------------------------------------------------------


 

relate to matters which are of a special, unique and extraordinary character and
which give these covenants a special, unique value and (iii) breach of these
covenants may cause CDTI or its Affiliates irreparable harm which cannot be
adequately compensated by monetary damages, and therefore in the event of a
breach or threatened breach of this Agreement, CDTI or its Affiliates or their
applicable successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or immediate injunctive or other relief in order to
enforce, or prevent any breaches of, the provisions of this Agreement. 
Executive agrees that the restrictions contained in Paragraphs 5, 6 and 7 are
reasonable.

 

8.                                      General Provisions.

 

(a)       Arbitration.  Except for claims for injunctive relief brought pursuant
to Paragraph 7, any dispute or controversy arising out of or relating to this
Agreement, or the employment relationship created by this Agreement, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.  The
arbitration shall be administered by the Judicial Arbitration and Mediation
Service (“JAMS”) (www.jamsadr.com) and shall be conducted exclusively under the
then-current Employment Arbitration Rules & Procedures and JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness, and the
California Code of Civil Procedure (available at www.jamsadr.com). The
arbitration will take place before a single neutral arbitrator in Ventura,
California.  CDTI shall be responsible for the fees and expenses of the
arbitrator in connection with the Arbitration.  Executive shall be responsible
for his attorney fees and any costs required by JAMS necessary to commence the
arbitration, if so commenced at Executive’s request, but in no event shall
Executive be responsible for any costs beyond those which he would be required
to incur if he filed a civil action in court concerning the dispute or
controversy.  The parties shall have all the rights, remedies and defenses
available in a civil action for the dispute or controversy.  The arbitrator
shall issue a written award that includes the arbitrator’s essential findings
and conclusions, and shall have the authority to assess attorneys’ fees and
costs of the prevailing party to the losing party.  The arbitrator will not have
the authority to amend, modify, supplement or change the terms and conditions of
employment as set forth in this Agreement.  This arbitration provision will not
prohibit either party from seeking injunctive relief pending the outcome of the
arbitration or an order confirming or vacating the award in a court of competent
jurisdiction.

 

(b)      Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c)       Complete Agreement.  This Agreement embodies the complete agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes and

 

10

--------------------------------------------------------------------------------


 

preempts any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related to the subject matter
hereof.  There are no other agreements or understandings, written or oral, in
effect between the parties relating to the subject matter of this Agreement,
unless expressly referenced in this Agreement.

 

(d)     Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.  Facsimile or scanned and emailed
counterpart signatures to this Agreement shall be acceptable and binding on the
parties hereto.

 

(e)       Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, CDTI and their respective successors and assigns; provided that the
rights and obligations of Executive under this Agreement shall not be
assignable.

 

(f)        Governing Law and Jurisdiction.  All issues and questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the exhibits hereto shall be governed by, and construed in accordance with, the
laws of the State of California.  Except as provided in Paragraph 8(a), each of
the parties hereto submits to the exclusive jurisdiction and venue of any state
or federal court sitting in the County of Ventura, California.

 

(g)      Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(h)      Amendment and Waiver.  The provisions of this Agreement may be amended
or waived only with the prior written consent of CDTI (as approved by the Board)
and Executive.

 

(i)          Representations and Warranties of Executive.  Executive hereby
represents and warrants that Executive’s employment with CDTI on the terms and
conditions set forth herein and Executive’s execution and performance of this
Agreement do not constitute a breach or violation of any other agreement,
obligation or understanding with any third party.  Executive represents that
Executive is not bound by any agreement or any other existing or previous
business relationship which conflicts with, or may conflict with, the
performance of Executive’s obligations hereunder or prevent the full performance
of Executive’s duties and obligations hereunder.

 

(j)          No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

(k)      No Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any Person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or

 

11

--------------------------------------------------------------------------------


 

equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

(l)          Notices.  All notices, requests and other communications under this
Agreement must be in writing and shall be deemed to have been duly given only if
delivered by email or facsimile transmission, personal delivery with written
receipt, or mail delivery by overnight courier prepaid, using the following
contact information:

 

If to Executive:

Matthew Beale

 

203 N. Main Street

 

Santa Ana, CA 92701

 

email: mmbeale@gmail.com

 

 

If to CDTI:

Clean Diesel Technologies, Inc.

 

1621 Fiske Place

 

Oxnard, CA 93033

 

Attention: General Counsel

 

Fax: 805-639-9466

 

email: pedro@cdti.com

 

(m)                          Survival.  The covenants contained in Paragraphs
4(b), 5, 6 and 7 will survive any termination or expiration of this Agreement.

 

(n)                              Review and Enforceability of Agreement. 
Executive represents and warrants that prior to executing this Agreement,
Executive reviewed each and every provision of this Agreement and understands
same, and that Executive had a full opportunity to have this Agreement review by
legal counsel of Executive’s own choosing.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

MATTHEW BEALE, Executive:

CLEAN DIESEL TECHNOLOGIES, INC.,

 

 

 

By:

/s/ Charles R. Engles

 

 

/s/ Matthew Beale

 

Title:

Chairman of the Board of Directors

[Signature]

 

 

 

 

12

--------------------------------------------------------------------------------